                                        1 LARS T. FULLER (No. 141270)
                                          SAM TAHERIAN (No. 170953)
                                        2 JOYCE K. LAU (No. 267839)
                                          THE FULLER LAW FIRM, PC
                                        3 60 No. Keeble Ave.
                                          San Jose, CA 95126
                                        4 Telephone: (408)295-5595
                                          Facsimile: (408) 295-9852
                                        5

                                        6 Attorneys for Debtor

                                        7

                                        8                             UNITED STATES BANKRUPTCY COURT

                                        9                             NORTHERN DISTRICT OF CALIFORNIA

                                       10                                           SAN JOSE DIVISION

                                       11

                                       12 In re                                                     CASE NO.: 20-50469-SLJ
FULLER LAW FIRM, PC

 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                       13
                      (408) 295-5595




                                            MORDECHAI KOKA                                          EX-PARTE APPLICATION TO SET
                                       14                                                           PLAN REVIEW CONFERENCE
                                                           Debtor
                                       15
                                                                                                    CHAPTER 11
                                       16                                                           (Subchapter V)

                                       17
                                                                                                    Date:
                                       18                                                           Time:
                                                                                                    Ctrm.:   Telephonic or Video Only***
                                       19

                                       20
                                                   Comes now Debtor Mordechai Koka and respectfully requests that a plan review
                                       21
                                            conference be set in the herein case.
                                       22

                                       23          1.      Debtor, represented by Farsad Law Office, P.C. filed the herein case on March 10,

                                       24 2020 to stay the non-judicial foreclosure sale of his real property at 858 Acalanes Rd. Lafayette,

                                       25 CA.

                                       26
                                                   2.       On April 16, 2021 Creditors Dale and Melissa Gardner filed a creditor plan.
                                       27
                                                   3.      On April 20, 2021, The Fuller Law Firm, P.C. substituted in to represent the debtor.
                                       28                                                       1
                                                                        Ex-parte Application to Set Plan Review Conference
                                   Case: 20-50469         Doc# 139     Filed: 05/13/21       Entered: 05/13/21 17:20:08       Page 1 of 2
                                        1          4.      On May 3, 2021 Debtor filed an amended petition re-designating the herein case to

                                        2 a case under Subchapter V.

                                        3
                                                   5.      On May 7, 2021 this Court entered an order approving the employment of The
                                        4
                                            Fuller Law Firm, P.C.
                                        5
                                                   6.      On May 13, 2021 Debtor filed his Subchapter V plan.
                                        6
                                                   7.      This case has been pending for over a year. It is in the best interest of creditors and
                                        7

                                        8 the estate to expedite the case towards confirmation.

                                        9          8.      Debtor has been admonished to secure employment and to push for the sale of the
                                       10 Alameda Property so that the proposed plan is feasible at the time of confirmation.

                                       11
                                            WHEREFORE Debtor respectfully requests that the Plan be set for a plan review conference at the
FULLER LAW FIRM, PC




                                       12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                            earliest available date convenient to the Court.
                                       13
                      (408) 295-5595




                                       14

                                       15 DATED: May 13, 2021                           THE FULLER LAW FIRM, PC

                                       16
                                                                                        By: /s/ Lars T. Fuller________________
                                       17                                                   LARS T. FULLER
                                                                                            Attorney for Debtor
                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28                                                        2
                                                                        Ex-parte Application to Set Plan Review Conference
                                   Case: 20-50469         Doc# 139      Filed: 05/13/21        Entered: 05/13/21 17:20:08     Page 2 of 2
